Citation Nr: 1111283	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  06-27 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a nasal disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active duty from June 1978 to May 1981, subsequent periods of inactive duty for training (INACDUTRA), and additional active duty from December 2003 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico denied service connection for a nasal disorder.   

In February 2007 the Veteran testified before a decision review officer at the RO.  A transcript of this hearing is of record.

In September 2009, the Board remanded the Veteran's service connection claim to the RO, through the Appeals Management Center (AMC) in Washington, D.C., to accord him a VA examination to determine the nature and etiology of any nasal disorder(s) that he may have.  A review of the record indicates that the AMC complied with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

The Veteran has allergic rhinitis that is as likely as not related to his second period of active duty.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, he has allergic rhinitis that was incurred in his military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for a nasal disorder, to include sinusitis, no further discussion of these VCAA requirements is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Here, the Veteran's service treatment records (STRs) show no treatment for, or diagnosis of, a nasal disorder.  There is no indication that the Veteran complained of any nasal symptomatology in service.  A computed tomography (CT) scan of his skull in March 2005 following his return from Kuwait showed clear sinuses with no polyps or fluids.  

According to post-service medical records, the Veteran complained of nasal congestion as early as March 2006, one month after his retirement from service.  A March 2006 VA list of the Veteran's diagnoses included sinusitis.  X-rays in March 2006 revealed hypoplastic frontal sinuses, normal variant and mild nasal bowing toward the left side.  The Veteran was afforded a VA examination in May 2006.  The Veteran complained of intermittent nasal congestion and problems breathing through the nose.  He reported episodes of mild nose bleeding during basic training in 1978, which resolved and he had had no further episodes.  The Veteran was diagnosed with allergic rhinitis; hypoplastic frontal sinuses, normal variant; and mild nasal septum deviation to the left side.  The examiner noted that there was no evidence of sinusitis.  No opinion as the etiology of the Veteran's diagnosed nasal disorders was provided.  None of the Veteran's post-service medical records showing treatment for his nasal symptoms include any opinion as to the etiology of any diagnosed nasal disorders.

The Veteran testified at his February 2007 hearing that he started having nasal problems while in Kuwait and that his symptoms have continued to the present time.  

The Veteran was afforded a VA examination in October 2009.  The Veteran reported having recurrent nasal stuffiness since his active duty in Kuwait.  Following an exhaustive examination, which included X-rays, the Veteran was diagnosed with allergic rhinitis and mild right maxillary sinus disease.  In a March 2010 addendum, the examiner observed that there was no specific evidence of  the Veteran having, or being treated for, allergic rhinitis during active duty.  The examiner opined that the Veteran's allergic rhinitis was caused by ambient factors (allergens), which were not specific to active service.  The condition might be suffered by anyone, at any place.  Also, there was no evidence that the Veteran developed that condition during service or that he had it before entering service.  The examiner concluded that, although the Veteran had allergic rhinitis, the issue of whether it had its clinical onset in service could not be resolved without resort to mere speculation.  

Based on a review of the evidence, the Board finds that service connection for allergic rhinitis is warranted.  Although the Veteran's STRs do not show any nasal symptomatology, the Veteran has credibly testified about having symptoms from service until the present time.  The Veteran is competent to report about having nasal symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Additionally, in some instances, lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Here, the Veteran has provided credible and competent lay evidence that his nasal symptoms in service are the same as those associated with his currently diagnosed allergic rhinitis.  The Veteran's lay evidence is supported by his seeking treatment for his nasal symptomatology in March 2006, the month following his retirement from service in February 2006.  Furthermore, the Veteran has credibly reported that he did not experience nasal symptomatology associated with the diagnosis of allergic rhinitis prior to his second period of service while deployed to Kuwait.  Additionally, the March 2010 VA examiner's opinion also supports a finding that the Veteran's allergic rhinitis was incurred in service.  The Board acknowledges that the examiner opined that the issue of whether allergic rhinitis had its clinical onset in service could not be resolved without resort to mere speculation.  However, the examiner also opined that allergic rhinitis was caused by ambient factors (allergens); the condition might be suffered by anyone, at any place.  Thus, the examiner's opinion lends support to the Veteran's report of first experiencing symptomatology in service.  Moreover, no medical professional has provided any negative nexus opinion to indicate that the Veteran's in-service symptoms were not those of the later diagnosed allergic rhinitis. Therefore, on the basis of the objective medical evidence, the Veteran's competent and credible lay statements, the absence of any negative nexus opinions, and affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has allergic rhinitis that was incurred in service.

Consequently, in affording the Veteran the benefit-of-the-doubt, the Board finds that service connection for allergic rhinitis is warranted.  The preponderance of the evidence is in favor of the grant of service connection for allergic rhinitis.  Service connection for allergic rhinitis is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).  


ORDER

Entitlement to service connection for allergic rhinitis is granted.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


